Citation Nr: 0628384	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel






INTRODUCTION

The veteran served on active duty for training in the 
Reserves from May 1980 to July 1980.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision by the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.


FINDING OF FACT

1.  By decision dated in August 1984, the Board denied 
service connection for paranoid schizophrenia.  

2. Evidence obtained since the time of the August 1984 Board 
decision is either cumulative to, or redundant of, the 
evidence previously of record, and does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 1984 Board decision denying entitlement to 
service connection for paranoid schizophrenia is final and 
the claim is not reopened.  38 U.S.C.A. §§ 1131, 7104(b) 
(West 2002).

2. Evidence obtained since the Board denied entitlement to 
service connection for paranoid schizophrenia is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

It is noted that the determination on appeal was in January 
2003.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until May 2006.  Therefore, 
the veteran did not receive proper VCAA notice prior to the 
determination denying his claim.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices. 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In two separate letters 
dated in May 2006, the veteran was collectively notified of 
the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
May 2006 letters advised the veteran to send additional 
information or evidence and that he should make sure VA 
receives additional evidence within one year from the date of 
the letters.  The veteran was also advised to let VA know if 
there is evidence or information that he thought would help 
support his claim.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  In the present appeal, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  

Moreover, one of the May 2006 VCAA letters advised the 
veteran of the information and evidence necessary to reopen 
his claim of service connection for paranoid schizophrenia.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
Legal Criteria

Service connection involves many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. §  
3.6(c)(1). 

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO initially denied service connection for paranoid 
schizophrenia in October  1982 because there was no evidence 
of a diagnosis or treatment of a psychiatric or nervous 
disorder during the veteran's period of ACDUTRA.  The veteran 
appealed the denial, and the Board denied his claim in its 
August 1984 decision noting that only injuries sustained 
during inactive duty for training may be the subject of 
service connection.  Since schizophrenia is a disease, there 
is no basis for a grant of service connection.  The veteran 
did not appeal.

At the time of the August 1984 Board decision, the evidence 
of record included the veteran's claim, military orders, 
statements from relatives and friends stating the changes 
noticed in the veteran after a weekend-long training in 1981, 
documents from the Marine Corps Physical Evaluation Board 
regarding his discharge due to paranoid schizophrenia, and 
various medical records regarding his psychiatric condition.  

Evidence received subsequent to the August 1984 Board 
decision includes a claim to reopen, duplicate copies of 
statements from friends noting changes in the veteran, the 
record of proceedings of the Marine Corps Physical Evaluation 
Board, a December 1981 letter from Congressman Charles Wilson 
regarding the Marine Corps Physical Evaluation Board 
scheduled hearing and investigation, and post-service medical 
records from private physicians noting schizophrenia and 
depression.  The Board notes that the Marine Corps Physical 
Evaluation Board proceedings and the lay statements were of 
record prior to the August 1984 Board decision.  Accordingly, 
the evidence is cumulative and redundant.  By contrast, the 
letter from the congressman and the medical treatment records 
are certainly new in that they were not previously before VA 
decision-makers.  The evidence, however, is not material 
because it does not serve to establish a psychiatric or 
nervous disorder during or related to active duty for 
training. As the Board pointed out in the 1984 decision, 
service connection may not be granted for diseases, such as 
schizophrenia, incurred during inactive duty for training 
such as the 1981weekend drill in this case. U.S.C.A. §§ 1131, 
5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103.  

The veteran also submitted a statement advancing several 
contentions that his schizophrenia is linked to his ACDUTRA 
service.  The Board notes, however, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, this evidence is not 
material because it does not establish a psychiatric or 
nervous disorder during ACDUTRA.  38 U.S.C.A. §§ 1131, 5108; 
38 C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103.  

As such, the Board finds that the evidence is not new and 
material and the claim of entitlement to service connection 
for paranoid schizophrenia is not reopened.  Consequently, 
the veteran's claim remains denied.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.102, 3.303. 









ORDER

New and material evidence not having been obtained, service 
connection for paranoid schizophrenia remains denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


